                         Case 2:20-mj-01513 Document 1 Filed 09/11/20 Page 1 of 11
AO 91 (Rev. 11/11) Criminal Complaint                                      AUSA Anthony J. Carissimi; 20-102


                                     UNITED STATES DISTRICT COURT
                                                             for the
                                              Eastern District
                                             __________        of Pennsylvania
                                                          District of __________

                  United States of America                      )
                             v.                                 )
                                                                )       Case No.
                                                                )
                                                                )
                                                                )
                                                                )
                          Defendant(s)


                                             CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                                             in the county of                               in the
                       District of                          , the defendant(s) violated:

            Code Section                                                  Offense Description




         This criminal complaint is based on these facts:




             Continued on the attached sheet.

                                                                                          /s/ Richard Cerminaro
                                                                                            Complainant’s signature


                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:
                                                                                   /s/ Lynne A. Sitarski
                                                                                                Judge’s signature

City and state:
                                                                                             Printed name and title
             Case 2:20-mj-01513 Document 1 Filed 09/11/20 Page 2 of 11



                             AFFIDAVIT OF PROBABLE CAUSE

                                        Mag. No. 20-MJ-1513

        Your Affiant, Richard Cerminaro, a Special Agent with the United States Department of

Homeland Security, being duly sworn, deposes and states as follows:

        1.      Your Affiant is a Special Agent employed by the United States Department of

Homeland Security, Immigration and Customs Enforcement, Homeland Security Investigations

(HSI), assigned to the Office of the Special Agent in Charge, Philadelphia, Pennsylvania. As an

HSI Special Agent, I have experience in conducting criminal investigations as it pertains to

violations of Title 8, Title 18, and Title 21 of the United States Code. I am currently assigned to the

HSI Philadelphia Child Exploitation and Human Trafficking unit where I investigate cases

involving the sexual exploitation of minor children, the production, distribution, receipt, and

possession of child exploitation materials, the coercion and enticement of minors for sexual

activity, persons that travel for illicit sexual conduct, and sex trafficking by force, fraud, or

coercion. I have received training in the field of child sexual abuse as well as the use of the Internet

by sexual offenders to seduce, entice, and gain access to children for the purposes of sexual

exploitation.

        2.      All information contained in this affidavit is based either on my personal knowledge

or the knowledge of other law enforcement officers and agents involved with this investigation.

Because this affidavit is being submitted for the limited purpose of securing an arrest warrant; I

have not included each and every fact known to this investigation.

        3.      As will be shown below, there is probable cause to believe that Mark

GARAGOZZO has committed violations of 18 U.S.C. Sections 2252(a)(4)(B) and 2252(b)(2),

possession of child pornography.


                                                  1
            Case 2:20-mj-01513 Document 1 Filed 09/11/20 Page 3 of 11



                             BACKGROUND OF THE INVESTIGATION

       4.     In August 2020, Your Affiant was contacted about a criminal investigation being

conducted by the Burlington County Prosecutor’s Office (“BCPO”) in New Jersey. Your Affiant

learned that BCPO detectives had received Cyber Tipline reports from the National Center for

Missing and Exploited Children (“NCMEC”).

       5.     NCMEC Cybertip #59703415 detailed that on or about November 16, 2019 at

approximately 13:15:28 UTC, Microsoft reported that user ID# 3000024d2168f uploaded files of

child sexual abuse material (“CSAM”) to Microsoft OneDrive cloud storage from Internet Protocol

(IP) address 73.112.139.43. Your Affiant reviewed the NCMEC Cybertip which included the

following image described below. Based on your Affiant’s training and experience, the image file

meets the definition of CSAM under 18 United States Code, Section 2256.

              a. File Name: ad30bf67-1ba2-4c33-9e47-6a1a58adb870.jpg

              A pre-pubescent girl with brown hair, lying on her back, wearing an open pink
              robe, inserting her fingers into her vagina. The pre-pubescent girl has no visible
              pubic hair.

       6.     NCMEC Cybertip #59677837 detailed that on or about November 16, 2019

beginning at approximately 13:15 UTC, Microsoft reported that user ID# 3000024d2168f uploaded

files of CSAM to Microsoft OneDrive cloud storage from IP address 73.112.139.43. Your Affiant

reviewed the NCMEC Cybertip which included the following images described below. Based on

your Affiant’s training and experience, the files meet the definition of CSAM under 18 United

States Code, Section 2256.

              a. File Name: 09c164dc-2b13-471b-9511-92ed6de64858.jpg

              A pre-pubescent girl, naked from the waist down, lying on her side on a pink
              cover. The girl’s legs are spread apart exposing her vagina while a second,
              clothed minor girl is holding her vagina open with her hands. The pre-pubescent
              girl has no visible pubic hair.


                                              2
              Case 2:20-mj-01513 Document 1 Filed 09/11/20 Page 4 of 11



                 b. File Name: 6f132ab6-0b7d-4c44-8ff7-47c5ccdb0e8e.jpg

                 A pre-pubescent girl, naked, lying on her back. The girl is bound with rope by her
                 wrists and ankles. Her arms and legs are spread apart and what appears to be an
                 adult male wearing blue pants is inserting an object into her vagina. This short
                 looping video shows the object being removed and reinserted. The pre-pubescent
                 child has no visible pubic hair.

                 c. File Name: b0ba5e09-194f-47f9-a747e6a78aa8.jpg

                 A pre-pubescent girl, naked, lying on her back on a pink cover with white dots and
                 stars. The girl’s legs are spread open exposing her vagina. A pink object is
                 inserted into the pre-pubescent’s child’s vagina. The pre-pubescent girl has no
                 visible pubic hair and appears to be approximately 3-5 years of age.

        7.       A search warrant was obtained for the Microsoft OneDrive account identified by

user ID# 3000024d2168f, which revealed multiple files of CSAM. A log file provided by Microsoft

shows that Samsung SM-G975U and Samsung SM-N976V electronic devices were both used to

access the Microsoft OneDrive user ID# 3000024d2168F account. Additionally, the email address

provided by the user at the creation of said Microsoft OneDrive account was

kellyrobinson0722@gmail.com.

        8.       Investigators served a search warrant to Google for the

kellyrobinson0722@gmail.com account. The kellyrobinson0722@gmail.com account revealed

Google Location History global positioning system (GPS) activity logs of an associated electronic

device. The GPS data showed multiple locations in New Jersey and Pennsylvania that were

associated with Verizon retail stores. Additionally, the GPS data showed activity at the 500

building of Camelot Court and 20 Walnut Street, Ambler, Pennsylvania. The

kellyrobinson0722@gmail.com account also revealed multiple IP addresses associated with account

activity. Of particular note were the IP addresses 2600:1001:b025:e26a:c4eb:ce8c:3f25:4cf0 1


        1
          The described IP address is referred to as an IPv6 internet protocol address. There are currently two types of
internet protocols, IPv4 and IPv6. IPv4 addresses are commonly identified by a numeric dot-decimal notation. IPv6
addresses are commonly identified by a string of alpha-numeric hexadecimal notation. IPv6 was created, in essence,
to be faster, more secure, and a more efficient means of data-device connections.
                                                         3
             Case 2:20-mj-01513 Document 1 Filed 09/11/20 Page 5 of 11



(determined by investigators to be a Verizon IP address) and 73.112.139.43 (the Comcast IP

address described above used to upload CSAM that generated the CyberTips). Additionally, the

account listed a recovery e-mail address as Presleykudgis@gmail.com.

       9.      On or about March 27, 2020, BCPO investigators served a State of New Jersey

Superior Court Communications Data Warrant to Google LLC for the account

presleykudgis@gmail.com. After receiving and reviewing the returned data associated with the

account, investigators found an associated IP address of 73.112.81.14, the same IP address used to

upload CSAM material to the Microsoft OneDrive account described above. Further review of the

Google data return revealed a Samsung SM-G955U identified as a Samsung Galaxy S8+ and

Samsung SM-N976V identified as a Samsung Note 10 to be associated with

Presleykudgis@gmail.com.

       10.     Further review of the kellyrobinson0722@gmail.com account Google account

revealed correspondence between kellyrobinson0722@gmail.com and the email address

elintrepido_2222@hotmail.com. Content of the conversations detailed an exchange of currency for

illegal CSAM (child pornography). Elintrepido_2222@hotmail.com referenced child pornography

in the correspondence as “cp” and advised the prospective purchaser,

kellyrobinson0722@gmail.com, that he was willing to sell him 200 gb of “cp” for $50.00.

Kellyrobinson0722@gmail.com was instructed to utilize Paypal as the method of payment to

transfer funds to elintrepido_2222@hotmail.com. An email followed which detailed a completed

Paypal transaction for the $50 amount specified. In your affiant’s training and experience, I know

the abbreviation “cp” to be indicative of CSAM or “child pornography.” Additionally, I know that

subjects involved in these types of complex cyber-crimes will frequently use digital transactions

and fake email accounts in an attempt to obfuscate their illicit conduct and to evade detection and

identification by law enforcement.

                                                4
             Case 2:20-mj-01513 Document 1 Filed 09/11/20 Page 6 of 11



       11.     An additional email correspondence dated, January 27, 2020 at 9:59 PM between

elintrepido_2222@hotmail.com and kellyrobinson0722@gmail.com contained the following:

       “Hello friend, i have 60 gb of videos cp only of penetration for sell to 35 dollars paid by
       paypal”

       12.     Subsequent to the email exchange with elintrepido_2222@hotmail.com,

kellyrobinson0722@gmail.com thereafter received several URL links, over multiple transactions.

The links were associated with encrypted Mega Limited (also known as Mega.nz) cloud data

storage accounts. The company, Mega.nz, is a cloud-based data storage electronic service provider

which utilizes end-to-end encryption. Your affiant knows, through training and experience, that

Mega.nz is often used by persons involved in child exploitation activities and other cyber-crimes to

store, share, and/or transmit illicit digital files due to its high level of anonymity and the protection

of potential evidentiary data afforded by its encryption. Mega.nz accounts and URLs can be

accessed from computers, smart phones, or tablet devices connected to the internet.

       13.     On or about March 24, 2020, BCPO served a State of New Jersey Superior Court

search warrant to Mega.nz for information and/or files linked to kellyrobinson0722@gmail.com.

Pursuant to the search warrant, Mega.nz provided a data return. A review of the Mega.nz links

received by kellyrobinson0722@gmail.com revealed approximately 3,000 image files and 5,000

video files of CSAM.

       14.     On or about April 10, 2020, a subpoena issued by BCPO to Google Payment, Inc for

the account kellyrobinson0722@gmail.com revealed the following information:

                  Kelly Robinson
                  107 Ellis Road 3
                  Willow Grove
                  PA 19090 US
                  Account Name: kellyrobinson0722@gmail.com
                  Telephone # 6096007726
                  IP Address: 2600:1001:b025:e26a:c4eb:ce8c:3f25:4cf0

       15.     A subpoena issued by BCPO to Verizon revealed that the Verizon IPv6 address
                                                  5
             Case 2:20-mj-01513 Document 1 Filed 09/11/20 Page 7 of 11



2600:1001:b025:e26a:c4eb:ce8c:3f25:4cf0 in the Google Payment information listed in the above

paragraph was registered to: ABC Phones dba “Victra,” 8510 Colonnade Center Drive Raleigh, NC

27615. Additional information provided by Verizon revealed that the IPv6 address was linked to IP

address 173.72.102.140, registered to Byron Henderson, 11 Schalks Crossing Road Suite 613

Plainsboro, NJ 08536. This location was identified as the Verizon Wireless Authorized Retailer,

ABC Phones of NC dba “Victra.” Verizon identified the telephone numbers 609-218-7589 and

609-331-0785 as being associated with this account.

       16.    On or about March 26, 2020, a subpoena issued by BCPO to Verizon Wireless

revealed that the telephone numbers 609-218-7589 and 609-331-0785 were subscribed to Mark

GARAGOZZO, 20 Walnut Street, Ambler, PA. Furthermore, 609-218-7589 was identified by

Verizon as IMEI: 357959101616601, brand/model Samsung SM-G975U and 609-331-0785 as

IMEI: 358645100663269, a brand/model Samsung SM-N976V. These two device make/models

were reported by Microsoft as having accessed the Microsoft OneDrive account ID#

3000024d2168f.

       17.    On or about June 29,2020, BCPO investigators received additional records from

Google LLC related to the Google account kellyrobinson0722@gmail.com which revealed that the

Samsung SM-N976V, IMEI: 358645100663269 was linked to the following Google user accounts:

kellyrobinson0722@gmail.com, mynotapplephones@gmail.com,

markg.mbkvisionentertainment@gmail.com, markgaragozzo.yourwireless@gmail.com,

markgaragozzo1@gmail.com, markg.verizon@gmail.com, kellyrobinson0722@gmail.com,

mark.dgozzo@gmail.com, marc.garagozzo@gmail.com, Markgaragozzo020289@gmail.com,

presleykudgis@gmail.com, markgaragozzo10133333@gmail.com,

mynvidiashieldtvemail@gmail.com, markgaragozzo101311@gmail.com,

markg101311@gmail.com.

                                              6
             Case 2:20-mj-01513 Document 1 Filed 09/11/20 Page 8 of 11



       18.      A search of law enforcement indices revealed Mark G. GARAGOZZO with DOB:

02/02/1989, SSN: ###-##-0953 (known to your Affiant), FBI# 909883TC6. A State of New Jersey

criminal history revealed that GARAGOZZO was convicted in 2007 of Endangering the Welfare of

Children- Possession/View Child Pornography, in violation of New Jersey Criminal Code, Section

2C:24-4B(5)(B). In 2010, GARAGOZZO was convicted of Theft by Deception and Credit Card

Crime, in violation of New Jersey Criminal Code, Section 2C:20-4A.

       19.      A search of the New Jersey Department of Labor revealed that GARAGOZZO is

employed by ABC Phones of NC.

       20.      An open source indices search of GARAGOZZO revealed the current reported

address of 20 Walnut Street, Ambler, PA. GARAGOZZO’s listed previous addresses included 107

Ellis Road, Willow Grove, PA 19090. GARAGOZZO reported the telephone numbers 609-218-

7589 and 609-331-0785.

       21.      On August 28, 2020 at approximately 08:45 AM, your Affiant conducted

surveillance at 20 Walnut Street Ambler, PA. At approximately 09:25 AM, your Affiant observed

a white male matching GARAGOZZO’s description enter a dark colored Volkswagen Tiguan with

New Jersey License Plate G19-KAN and depart 20 Walnut Street Ambler, PA. Your Affiant

observed the driver of said vehicle and identified the driver as GARAGOZZO.

                                      THE SEARCH WARRANT

       22.      On September 11, 2020, at approximately 07:30 AM, your Affiant along with

additional law enforcement investigators executed a search warrant at 20 Walnut Street Ambler, PA

19002 for that property and for the person of Mark GARAGOZZO. 2 GARAGOZZO was

encountered inside the residence and agreed to be interviewed by your Affiant and other


       2
          In addition to the instant federal charges, BCPO has also charged GARAGOZZO with child exploitation
offenses in New Jersey in Complaint No. 0308-W-2020-000378, and an active arrest warrant was executed at the same
time that the EDPA search warrants were executed.
                                                     7
             Case 2:20-mj-01513 Document 1 Filed 09/11/20 Page 9 of 11



investigators. At approximately 07:44 AM, GARAGOZZO was provided and read his Miranda

Statement of Rights, to which he agreed to waive his rights and answer any questions.

GARAGOZZO was not handcuffed during this interview and was provided refreshments upon his

request. The interview was audio and video recorded.

       23.    GARAGOZZO stated that he is familiar with the email address

kellyrobinson0722@gmail.com and that he has operated this email account for the purposes of

creating and operating his online accounts, which he admitted contained CSAM. GARAGOZZO

admitted that he accessed multiple Mega.nz URLs which he admitted contained CSAM of varying

ages. GARAGOZZO also admitted to utilizing a Microsoft OneDrive account, which he used to

sync his cellular telephone. He admitted the OneDrive account contained CSAM.

       24.    GARAGOZZO stated that he currently utilizes a Samsung Galaxy Note 10 smart

phone with telephone number 609-331-0785. GARGOZZO provided his passcode for that

Samsung GALAXY Note 10 cell phone, which was located in his bedroom within 20 Walnut

Street, Ambler, PA.

       25.    A preview of GARAGOZZO’s Samsung Galaxy Note 10 cell phone revealed a

“Downloads” folder titled Mega downloads. This folder showed an approximate access date of

August 19, 2020; however, the folder was found to be empty. An encrypted application titled

“Secure Folder” was also located on GARAGOZZO’s cell phone. This Secured Folder was

password protected, which was found to be different from the passcode he provided to unlock his

Samsung Galaxy Note 10 cell phone. GARAGOZZO provided the passcode to this secured folder.

Upon review, this Secured Folder was found to contain multiple subfolders containing image and

video files. An album titled “Album 1” was found to contain image and video files depicting

CSAM. Based on your Affiant’s training and experience, the following image and video files meet

the definition of CSAM under 18 United States Code, Section 2256 and were observed by this

                                               8
             Case 2:20-mj-01513 Document 1 Filed 09/11/20 Page 10 of 11



Affiant:

               a. Image file titled 307.jpg dated Sept. 4, 2020 at 2:28AM

               A pre-pubescent girl naked from the waist down wearing a gray T-Shirt and
               glasses, seated on an orange colored chair with her legs spread while exposing her
               vagina in a lewd and lascivious manner. The age of the pre-pubescent girl
               appears to be approximately 8-10 years of age. The pre-pubescent girl has no
               visible pubic hair.


               b. Video file titled VID-20140907-WA0001.mp4 dated Sept. 4, 2020 at 2:29AM

               A pre-pubescent girl wearing a blue dress naked from the waist down.
               Throughout the video the pre-pubescent girl is positioned on her hands and knees
               and her back on top of a bed. The pre-pubescent girl is being anally and vaginally
               penetrated by an adult male. The age of the pre-pubescent girl appears to be
               approximately 6-8 years of age. The pre-pubescent girl has no visible pubic hair.


               c. Image file titled 126714898_1567825160.jpg dated Sept. 4, 2020 at 2:29 AM

               A pre-pubescent girl naked lying on a dark colored blanket and a pink pillow with
               cartoon kitty and balloons, with her legs spread open exposing her vagina in a
               lewd and lascivious manner. A clear liquid suspected of being semen can be seen
               on her stomach area. The age of the pre-pubescent girl appears to be
               approximately 8-10 years of age. The pre-pubescent girl has no visible pubic hair.


       26.     The Samsung Galaxy Note 10 cell phone on which the above described files were

found is capable of accessing the internet, and matches the make/model of the device used to access

the Microsoft OneDrive account. It was not manufactured in Pennsylvania.




                                               9
             Case 2:20-mj-01513 Document 1 Filed 09/11/20 Page 11 of 11



                                         CONCLUSION

       27.     Based on the aforementioned factual information, your Affiant respectfully submits

that there is probable cause to believe that Mark GARAGOZZO has violated 18 U.S.C. Section

2252(a)(4)(B), possession of child pornography.

       28.     In consideration of the foregoing, your Affiant respectfully requests that this Court

issue a warrant for the arrest of Mark GARAGOZZO.



                                            Respectfully submitted,


                                              /s/ Richard Cerminaro
                                            Richard Cerminaro
                                            Special Agent, HSI




Subscribed and sworn before me
this 11th day of September, 2020.

    /s/ Lynne A. Sitarski
HONORABLE LYNNE A. SITARSKI
United States Magistrate Judge




                                               10
